Title: Proclamation Announcing Ratification of Definitive Treaty, 14 January 1784
From: Continental Congress
To: 


        By the United states in Congress assembled.
        A Proclamation.
        Whereas Definitive articles of peace and friendship between the United states of America and his Britannic majesty were concluded and signed at Paris on the third day of September 1783. by the plenipotentiaries of the said United states and of his said Britannic majesty duly and respectively authorized for that purpose  which definitive articles are in these words following [here insert them.]
        And we the United states in Congress assembled having seen and duly considered the definitive articles aforesaid did by a certain act under the seal of the United states bearing date this 14 day of Jany 1784 approve, ratify and confirm the same and every part and clause thereof, engaging and promising that we would sincerely and faithfully perform and observe the same, and never suffer them to be violated by any one, or transgressed in any manner, as far as should be in our power.
        And being sincerely disposed to carry the said articles into execution truly, honestly and with good faith according to the intent and meaning thereof we have thought proper by these presents to notify the premisses to all the good citizens of these states, hereby requiring and enjoining all bodies of magistracy Legislative Executive and Judiciary, all persons bearing office civil or military of whatever rank, degree, or powers and all others the good citizens of these states of every vocation and condition that reverencing those stipulations entered into on their behalf under the authority of that federal bond by which their existence as an independant people is bound up together, and is known and acknowleged by the nations of the world; and with that good faith which is every man’s surest guide, within their several offices, jurisdictions and vocations, they carry into effect the said Definitive articles and every clause and sentence thereof sincerely, strictly and completely. Given under the seal of the United states. Witness his Excellency Thomas Mifflin our President at Annapolis this 14 day of Jany 1784 and of the sovereignty and independance of the United states of America the eighth.
      